Case 1:21-cv-21908-BB Document 1-2 Entered on FLSD Docket 05/21/2021 Page 1 of 13




                         EXHIBIT A
Filing #Case 1:21-cv-21908-BB Document 1-2 Entered on FLSD Docket 05/21/2021 Page 2 of 13
         123803487   E-Filed 03/25/2021 06:41:05 PM



        FORM 1.997.        CIVIL COVER SHEET

        The civil cover sheet and the information contained in it neither replace nor supplement the filing
        and service of pleadings or other documents as required by law. This form must be filed by the
        plaintiff or petitioner with the Clerk of Court for the purpose of reporting uniform data pursuant
        to section 25.075, Florida Statutes. (See instructions for completion.)


                I.      CASE STYLE

                            IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT,
                              IN AND FOR MIAMI-DADE COUNTY, FLORIDA

        Howard Futterman
        Plaintiff                                                                Case #
                                                                                 Judge
        vs.
       Hermes of Paris Inc
        Defendant



                II.     AMOUNT OF CLAIM
       Please indicate the estimated amount of the claim, rounded to the nearest dollar. The estimated amount of
       the claim is requested for data collection and clerical processing purposes only. The amount of the claim
       shall not be used for any other purpose.

         $8,000 or less
         $8,001 - $30,000
         $30,001- $50,000
         $50,001- $75,000
         $75,001 - $100,000
         over $100,000.00

                III.    TYPE OF CASE           (If the case fits more than one type of case, select the most
        definitive category.) If the most descriptive label is a subcategory (is indented under a broader
        category), place an x on both the main category and subcategory lines.




                                                          -1-
Case 1:21-cv-21908-BB Document 1-2 Entered on FLSD Docket 05/21/2021 Page 3 of 13




  CIRCUIT CIVIL

   Condominium
   Contracts and indebtedness
   Eminent domain
   Auto negligence
   Negligence—other
         Business governance
         Business torts
         Environmental/Toxic tort
         Third party indemnification
         Construction defect
         Mass tort
         Negligent security
         Nursing home negligence
         Premises liability—commercial
         Premises liability—residential
   Products liability
     Real Property/Mortgage foreclosure
           Commercial foreclosure
           Homestead residential foreclosure
           Non-homestead residential foreclosure
           Other real property actions

  Professional malpractice
         Malpractice—business
         Malpractice—medical
         Malpractice—other professional
   Other
         Antitrust/Trade regulation
         Business transactions
         Constitutional challenge—statute or ordinance
         Constitutional challenge—proposed amendment
         Corporate trusts
         Discrimination—employment or other
         Insurance claims
         Intellectual property
         Libel/Slander
         Shareholder derivative action
         Securities litigation
         Trade secrets
         Trust litigation


  COUNTY CIVIL

  ☐ Small Claims up to $8,000
  ☐ Civil
   Real property/Mortgage foreclosure
                                                    -2-
Case 1:21-cv-21908-BB Document 1-2 Entered on FLSD Docket 05/21/2021 Page 4 of 13



  ☐ Replevins
  ☐ Evictions
        ☐ Residential Evictions
        ☐ Non-residential Evictions
  ☐ Other civil (non-monetary)

                                       COMPLEX BUSINESS COURT

 This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
 Administrative Order. Yes  No 

          IV.   REMEDIES SOUGHT (check all that apply):
           Monetary;
           Nonmonetary declaratory or injunctive relief;
           Punitive

          V.     NUMBER OF CAUSES OF ACTION: [ ]
          (Specify)

            3

          VI.     IS THIS CASE A CLASS ACTION LAWSUIT?
                   yes
                   no

          VII.    HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                   no
                   yes If “yes,” list all related cases by name, case number, and court.


          VIII. IS JURY TRIAL DEMANDED IN COMPLAINT?
                 yes
                 no

  I CERTIFY that the information I have provided in this cover sheet is accurate to the best of
  my knowledge and belief, and that I have read and will comply with the requirements of
  Florida Rule of Judicial Administration 2.425.

  Signature: s/ Jason S Remer                            Fla. Bar # 165580
                  Attorney or party                                     (Bar # if attorney)

 Jason S Remer                            03/25/2021
  (type or print name)                           Date




                                                  -3-
Filing #Case 1:21-cv-21908-BB Document 1-2 Entered on FLSD Docket 05/21/2021 Page 5 of 13
         123803487   E-Filed 03/25/2021 06:41:05 PM


                                                     IN THE CIRCUIT COURT OF THE 11th
                                                     JUDICIAL CIRCUIT, IN AND FOR DADE
                                                     COUNTY, FLORIDA

        HOWARD FUTTERMAN,                            GENERAL JURISDICTION DIVISION

                Plaintiff,                           CASE No.:
        v.

        HERMES OF PARIS, INC.,


             Defendant.
        ______________________________________/

                                                 COMPLAINT

                   Plaintiff, HOWARD FUTTERMAN (“Plaintiff”), on behalf of himself by and through

        undersigned counsel, files this Complaint against Defendant, HERMES OF PARIS, INC.

        (referred to as “Defendant”) and states as follows:

                                        JURISDICTION AND VENUE

             1. This action seeks damages as a result of discrimination and retaliation predicated on

                Plaintiff’s Gender, Sexual Harassment, Age and Retaliation in violation of the Florida

                Civil Rights Act, §760.01, et seq., Florida Statutes (hereinafter the “FCRA”).

             2. The jurisdiction of the Court over this controversy is based upon the FCRA.

             3. Plaintiff is a covered employee for purposes of the FCRA.

             4. Defendant is authorized to conduct business in Dade County, Florida, where Plaintiff

                worked for Defendant.

             5. Venue is proper in Dade County because all of the actions that form the basis of this

                Complaint occurred within Dade County and damages exceed $30,000.
Case 1:21-cv-21908-BB Document 1-2 Entered on FLSD Docket 05/21/2021 Page 6 of 13




     6. As more fully set forth below, Plaintiff filed a Charge of Discrimination with the Equal

        Employment Opportunity Commission (“EEOC”) claiming discrimination. See Exhibit

        A.

     7. All conditions precedent for the filing of this action before this Court has been previously

        met, including the exhaustion of all pertinent administrative procedures and remedies.

                     FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

     8. Plaintiff, a 70 year old male, was employed with Defendant from November of 2019

        through February of 2020 as a security specialist.

     9. Plaintiff was subjected to disparate treatment based on Gender, Sexual Harassment, and

        Age discrimination.

     10. Plaintiff claims the younger employees received preferential treatment from Plaintiff’s

        young supervisor.

     11. Defendant employed loss prevention supervisor named Raidil Perez and had of loss

        prevention named Kat Avariano who discriminated against Plaintiff.

     12. Raidil Perez would constantly emphasize Plaintiff’s old age specifically saying to

        Plaintiff “look at you! Your 70 years old” and age related derogatory remarks.

     13. In addition, Raidil Perez who was in charge of creating employee schedules would

        constantly reduce Plaintiff’s hours and give the hours to younger co-workers such as Kris

        Kosf and Alberto Adelia both under 40 years old.

     14. Plaintiff was also sexually harassed by loss prevention supervisor Raidil Perez frequently

        and severally.

     15. Raidil Perez would often whisper in Plaintiff’s ear and tell Plaintiff “I am a big boy and

        that I have a big one, and mine is bigger than a banana.”
Case 1:21-cv-21908-BB Document 1-2 Entered on FLSD Docket 05/21/2021 Page 7 of 13




     16. Also, on or about on February 11, 2020, Plaintiff was eating a banana and Raidil Perez

        asked Plaintiff if his was bigger than a banana.

     17. The supervisor Raidil Perez did not sexually harass women working with Plaintiff.

     18. Plaintiff complained about this harassment to Kat Avariano and the manager disregarded

        Plaintiff’s concerns.

     19. Shortly after my complaints, Plaintiff was terminated by Defendant and they informed

        the staffing agency that Defendant terminated Plaintiff based on gender and/or age

        discrimination and/or retaliation.

     20. Any reason proffered by Defendant for the adverse employment action is mere pretext for

        unlawful discrimination and retaliation.



                                             COUNT I

   GENDER AND SEXUAL HARASSMENT DISCRIMINATION IN VIOLATION OF THE
                               FCRA

     21. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-20 above as

        if set out in full herein.

     22. Plaintiff is a member of a protected class under the FCRA.

     23. By the conduct describe above, Defendant has engaged in discrimination against Plaintiff

        because of Plaintiff’s gender and subjected the Plaintiff to sexual harassment and a

        hostile work environment.

     24. This discrimination was based upon the Plaintiff’s gender.

     25. Defendant’s conduct complained of herein was willful and in disregard of Plaintiff’s

        protected rights. Defendant and its supervisory personnel were aware that discrimination

        on the basis of Plaintiff’s gender unlawful but acted in reckless disregard of the law.
Case 1:21-cv-21908-BB Document 1-2 Entered on FLSD Docket 05/21/2021 Page 8 of 13




     26. At all times material hereto, the employees exhibiting discriminatory conduct towards

         Plaintiff possessed the authority to affect the terms, conditions, and privileges of

         Plaintiff’s employment with the Defendant.

     27. Defendant retained all employees who exhibited discriminatory conduct toward the

         Plaintiff and did so despite the knowledge of said employees engaging in discriminatory

         actions.

     28. As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,

         has been exposed to ridicule and embarrassment, and has suffered emotional distress and

         damage.

     29. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

         representatives, and the Defendant’s failure to make prompt remedial action to prevent

         continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights

         under state and/or federal law.

     30. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and

         with malice or reckless indifference to the Plaintiff’s statutorily protected rights, thus

         entitling Plaintiff to damages in the form of compensatory and punitive damages pursuant

         to state and/or federal law, to punish the Defendant for its actions and to deter it, and

         others, from such action in the future.

     31. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

         damages as a result of Defendant’s discriminatory practices unless and until this

         Honorable Court grants relief.

  WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

             A. Adjudge and decree that Defendant has violated the FCRA, and has done so
Case 1:21-cv-21908-BB Document 1-2 Entered on FLSD Docket 05/21/2021 Page 9 of 13




                 willfully, intentionally, and with reckless disregard for Plaintiff’s rights;

             B. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay,

                 benefits' adjustment, and prejudgment interest at amounts to be proved at trial for

                 the unlawful employment practices described herein;

             C. Enter an award against Defendant and award Plaintiff compensatory damages for

                 mental anguish, personal suffering, and loss of enjoyment of life;

             D. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with

                 the full benefits Plaintiff would have had Plaintiff not been discriminated against

                 by Defendant, or in lieu of reinstatement, award front pay;

               E. Award Plaintiff the costs of this action, together with a reasonable attorneys'

                                                       fees; and

             F. Grant Plaintiff such additional relief as the Court deems just and proper under the

                                                    circumstances.

                    COUNT II: AGE DISCRIMINATION IN VIOLATION OF THE FCRA


     32. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-20 above as

        if set out in full herein.

     33. Plaintiff is a member of a protected class under the FCRA.

     34. By the conduct describe above, Defendant has engaged in discrimination against Plaintiff

        because of Plaintiff’s Age and subjected the Plaintiff to age -based animosity.

     35. Such discrimination was based upon the Plaintiff’s age.

     36. Defendant’s conduct complained of herein was willful and in disregard of Plaintiff’s

        protected rights. Defendant and its supervisory personnel were aware that discrimination
Case 1:21-cv-21908-BB Document 1-2 Entered on FLSD Docket 05/21/2021 Page 10 of 13




        on the basis of Plaintiff’s national origin unlawful but acted in reckless disregard of the

        law.

     37. At all times material hereto, the employees exhibiting discriminatory conduct towards

        Plaintiff possessed the authority to affect the terms, conditions, and privileges of

        Plaintiff’s employment with the Defendant.

     38. Defendant retained all employees who exhibited discriminatory conduct toward the

        Plaintiff and did so despite the knowledge of said employees engaging in discriminatory

        actions.

     39. As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,

        has been exposed to ridicule and embarrassment, and has suffered emotional distress and

        damage.

     40. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

        representatives, and the Defendant’s failure to make prompt remedial action to prevent

        continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights

        under state and/or federal law.

     41. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and

        with malice or reckless indifference to the Plaintiff’s statutorily protected rights, thus

        entitling Plaintiff to damages in the form of compensatory and punitive damages pursuant

        to state and/or federal law, to punish the Defendant for its actions and to deter it, and

        others, from such action in the future.

     42. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

        damages as a result of Defendant’s discriminatory practices unless and until this

        Honorable Court grants relief.
Case 1:21-cv-21908-BB Document 1-2 Entered on FLSD Docket 05/21/2021 Page 11 of 13




  WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

             G. Adjudge and decree that Defendant has violated the FCRA, and has done so

                  willfully, intentionally, and with reckless disregard for Plaintiff’s rights;

             H. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay,

                  benefits' adjustment, and prejudgment interest at amounts to be proved at trial for

                  the unlawful employment practices described herein;

             I. Enter an award against Defendant and award Plaintiff compensatory damages for

                  mental anguish, personal suffering, and loss of enjoyment of life;

             J. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with

                  the full benefits Plaintiff would have had Plaintiff not been discriminated against

                  by Defendant, or in lieu of reinstatement, award front pay;

             K. Award Plaintiff the costs of this action, together with a reasonable attorneys'

                  fees; and

             L. Grant Plaintiff such additional relief as the Court deems just and proper under the

                  circumstances.

                                       COUNT III
                         RETALIATION IN VIOLATION OF THE FCRA

     43. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 20

         of this Complaint as if set out in full herein.

     44. Defendant is an employer as that term is used under the applicable statutes referenced

         above.

     45. The foregoing allegations establish a cause of action for unlawful retaliation after

         Plaintiff reported unlawful employment practices adversely affecting Plaintiff under the

         FCRA.
Case 1:21-cv-21908-BB Document 1-2 Entered on FLSD Docket 05/21/2021 Page 12 of 13




     46. The foregoing unlawful actions by Defendant were purposeful.

     47. Plaintiff voiced opposition to unlawful employment practices during employment with

         Defendant and was the victim of retaliation thereafter, as related in part above.

     48. Plaintiff is a member of a protected class because Plaintiff reported unlawful employment

         practices and was the victim of retaliation thereafter. There is a causal connection

         between the reporting of the unlawful employment practices and the adverse employment

         action taken thereafter.

     49. As a direct and proximate result of the foregoing unlawful acts and omissions, Plaintiff

         has suffered mental anguish, emotional distress, expense, loss of benefits,

         embarrassment, humiliation, damage to reputation, illness, lost wages, loss of capacity for

         the enjoyment of life, and other tangible and intangible damages.

     50. These damages are continuing and are permanent.

         WHEREFORE, the Plaintiff respectfully requests that this Honorable Court enter

  judgment against the Defendant; find that the Defendant indeed violated the FRCA and in

  addition, order the following additional relief:

         A. Declare that the acts complained of herein are in violation of the Florida Civil Rights

             Act;

         B. Award PLAINTIFF compensatory damages for emotional distress, embarrassment

             and humiliation;

         C. Grant a permanent injunction enjoining the DEFENDANT, its officers, successors,

             assigns, and all persons in active concert or participation with it, from engaging in

             any employment practice which discriminates;
Case 1:21-cv-21908-BB Document 1-2 Entered on FLSD Docket 05/21/2021 Page 13 of 13




        D. Reinstate PLAINTIFF to the same position she held before the retaliatory personnel

           action, or to an equivalent position;

        E. Reinstate full fringe benefits and seniority rights to PLAINTIFF;

        F. Order DEFENDANT to make PLAINTIFF whole, by compensating PLAINTIFF for

           lost wages, benefits, including front pay, back pay with prejudgment interest;

        G. For a money judgment representing prejudgment interest;

        H. Award any other compensation allowed by law including punitive damages and

           attorney’s fees (448.104);

        I. Grant PLAINTIFF’s costs of this action, including reasonable attorney’s fees;

        J. Grant PLAINTIFF a trial by jury; and

        K. Grant such other and further relief as the Court deems just and proper.




                                         JURY DEMAND

              Plaintiff demands trial by jury of all issues triable as of right by jury.

        Dated March 24, 2021                           Respectfully submitted,



                                                       /s/ Jason S. Remer
                                                       Jason S. Remer, Esq.
                                                       Florida Bar No.: 165580
                                                       jremer@rgpattorneys.com
                                                       REMER & GEORGES-PIERRE, PLLC
                                                       44 West Flagler Street, Suite 2200
                                                       Miami, FL 33130
                                                       Telephone: (305) 416-5000
                                                       Facsimile: (305) 416-5005
